NOTICE: This opinion is subject to motions for reargument under V.R.A.P. 40 as well as formal
revision before publication in the Vermont Reports. Readers are requested to notify the Reporter
of Decisions by email at: JUD.Reporter@vermont.gov or by mail at: Vermont Supreme Court, 109
State Street, Montpelier, Vermont 05609-0801, of any errors in order that corrections may be made
before this opinion goes to press.


                                           2018 VT 48

                                          No. 2017-147

State of Vermont                                                Supreme Court

                                                                On Appeal from
   v.                                                           Superior Court, Criminal Unit,
                                                                Lamoille Division

Benjamin Charette                                               November Term, 2017


Thomas Carlson, J.

David Tartter, Deputy State’s Attorney, Montpelier, for Plaintiff-Appellee.

Brice C. Simon of Breton & Simon, PLC, Stowe, for Defendant-Appellant.


PRESENT: Reiber, C.J., Robinson, Eaton and Carroll, JJ., and Wesley, Supr. J. (Ret.),
         Specially Assigned


        ¶ 1.   ROBINSON, J. The issue in this case is whether an individual who is convicted

of a sex offense can be compelled to register as a sex offender if the putative victim was an adult

undercover police officer posing as a minor child. Defendant appeals the trial court’s decision

requiring him to register as a sex offender. He argues the plain language of the sex offender

registration statute requires that the underlying crime be committed against an actual minor victim.

Considering the structure and purpose of the statute, we conclude that 13 V.S.A. § 5401(10)(B)

encompasses attempted crimes against a putative victim who the defendant perceives to be a minor.

We accordingly affirm.

        ¶ 2.   Defendant pled guilty to a charge of attempted luring of a child pursuant to 13

V.S.A. § 2828 based on his attempt to meet with a person he believed to be a minor child for the

purpose of having sex. The charging affidavit reflects that, after receiving complaints concerning
defendant’s inappropriate online contact with minors, an investigator, posing as a thirteen-year-

old girl named “Alexa,” reached out to defendant through Facebook. Defendant had an extended

course of communications with “Alexa,” and ultimately asked her to meet with him to have sex.

Police arrested defendant when he showed up at the arranged location at the agreed upon time and

date.

        ¶ 3.   The parties agreed to a minimum sentence of twenty-eight months, ten days, with

a five-year maximum, but disagreed as to whether defendant was required to register as a sex

offender. Defendant argued that the sex offender registration statute, by its plain terms, requires

the presence of an actual minor victim. See 13 V.S.A. § 5401(10)(B). The trial court concluded

that the Legislature intended to include in the sex offender registration statute convictions where

the “minor victim” was in fact an undercover police officer posing as a minor. Accordingly, the

court issued an order requiring defendant to register in the sex offender registry. Defendant

appealed.

        ¶ 4.   The sex offender registration statute defines “sex offender” as a person convicted

of any of various identified charges. 13 V.S.A. § 5401(10)(B). This definition includes, in relevant

part:

                (B) A person who is convicted of any of the following offenses
               against a victim who is a minor . . . .

                ....

                 (v) sexual exploitation of children as defined in chapter 64 of this
               title . . . .

                ....

                (x) an attempt to commit any offense listed in this subdivision (B).

13 V.S.A. § 5401(10)(B)(v), (x). Chapter 64, which addresses the sexual exploitation of children,

includes the luring statute, 13 V.S.A. § 2828, under which defendant was convicted.

        ¶ 5.   On appeal, defendant renews his argument that the registration requirement only

applies when a person is convicted of an offense “against a victim who is a minor.” Defendant
                                               2
contends that this language requires an actual minor victim. Thus, an adult investigator posing as

a minor does not satisfy this requirement. The State counters that insofar as the registration statute

expressly encompasses attempts to exploit children, including attempted luring, see

§§ 5401(10)(B)(v), (x), it applies in cases like this where defendant intended to have sex with a

minor even though the person he was communicating with was an adult posing as a minor and

there is no actual minor victim.

       ¶ 6.    Statutory interpretation is a question of law, which we review without deference.

State v. Hurley, 2015 VT 46, ¶ 8, 198 Vt. 552, 117 A.3d 433. The purpose of interpreting a statute

is to effectuate legislative intent. Id. ¶ 9. “Where the plain meaning of the words of the statute is

insufficient guidance to ascertain legislative intent, we look beyond the language of a particular

section standing alone to the whole statute, the subject matter, its effects and consequences, and

the reason and spirit of the law.” State v. Thompson, 174 Vt. 172, 175, 807 A.2d 454, 458 (2002).

Maxims of statutory construction may help us discern a statute’s meaning, but “they are secondary

to our primary objective of giving effect to the intent of the legislature.” Id. (quotation omitted).

With these principles in mind, we conclude that the registration requirement applies in this case

because the intended victim of defendant’s crime was a minor. We base this conclusion on the

language of the registration statute as a whole, its inclusion of convictions for attempts, the

statute’s purpose, and the incongruous consequences of defendant’s interpretation. Our analysis

is consistent with persuasive authority from multiple states.

       ¶ 7.    Defendant’s interpretation is not compelled by the plain language of the statute. He

asks us to construe the term “victim” in 13 V.S.A. § 5401(10)(B) to mean “actual victim,” as

opposed to an intended victim, even though the statute does not expressly say so. See State v.

Kerr, 143 Vt. 597, 605, 470 A.2d 670, 674 (1983) (explaining that this Court will not read language

into statute unless necessary to make it effective). Even if this construction might make sense

when viewing the relevant prefatory language in isolation, it does not make sense in the context of

the statute as a whole. Section 5401(10)(B) includes attempts as among the crimes triggering that
                                                3
subdivision’s application. Although attempts may be directed at identifiable victims, they do not

necessarily involve actual, identified victims. Nothing in the language of this subdivision limits

the attempts that trigger the registration requirement to those that involve an identified and actual

victim. To the contrary, the prefatory language of subdivision B is broad and inclusive. See 13

V.S.A. § 5401(10)(B) (defining sex offender as “[a] person who is convicted of any of the

following offenses against a victim who is a minor” (emphasis added)).

       ¶ 8.    The State’s reading is not only consistent with the language of the statute, but it

more clearly advances the statute’s purpose “to provide appropriate authorities with information

to assist in the investigation and prevention of sex offenses.” Thompson, 174 Vt. at 176, 807 A.2d

at 459. It is difficult to see how excluding offenders like defendant from the registration

requirement could be consistent with this goal. Defendant’s interpretation would lead to an odd

situation in which offenders who engage online with people they believe to be minors and are

convicted of attempted crimes stemming from that engagement may be required to register if the

people they communicated with were real, but not if they were fictitious, even though both sets of

offenders engaged in precisely the same conduct and posed exactly the same risk to the community.

       ¶ 9.    On the bases of similar considerations, courts from several states have reached the

same conclusion under similar circumstances. Construing the exact same phrase—“against a

victim who is a minor”—the Georgia Court of Appeals concluded that a defendant convicted of

attempted child molestation and attempt to entice a child for indecent purposes was required to

register as a sex offender. Spivey v. State, 619 S.E.2d 346, 352 (Ga. Ct. App. 2005). The defendant

interacted on the internet with a police officer posing as a fourteen-year-old. The defendant sent

sexually explicit messages to the fictitious minor and ultimately went to an arranged meeting,

where he was arrested. He did not challenge his convictions but argued that the trial court erred

in requiring him to register as a sex offender. Because Georgia’s statute (like Vermont’s) required

registration by offenders convicted of various enumerated offenses “against a victim who is a

minor,” and because there was no actual minor victim of his crimes, the defendant argued that he
                                              4
could not be required to register. Id. at 348. The court rejected this contention, emphasizing the

statute’s broad language—which did not limit the statute’s reach to attempt offenses involving

actual victims who are minors—and the legislative intent to protect the community by notifying it

of individuals who may pose a threat. Id. at 350. It noted, “Individuals convicted of a criminal

attempt are not necessarily less of a threat because they were prevented from completing their

intended crimes.” Id. The court emphasized that the statute reaches “attempt” crimes, and attempts

do not always have victims. Id.

       ¶ 10.   Similarly, the New Hampshire Supreme Court concluded that a provision in that

state’s sex offender registration statute applying the registration requirement to offenders

convicted of certain offenses “where the victim was under [the age of] 18 at the time of the offense”

must be interpreted to apply “to attempt crimes in which the offender subjectively believed that

such a victim existed.” Czyzewski v. N.H. Dep’t of Safety, 70 A.3d 444, 447-48 (N.H. 2013).

The court concluded that the defendant’s contrary interpretation read the word “victim” in isolation

and failed to take into account that the statute reached attempt crimes—which may not involve an

actual victim. Id. at 446. If it construed the statute to require an “actual victim,” the statute would

“distinguish between those caught in police sting operations, whose crimes typically have no

‘actual victims,’ and those who take a substantial step in targeting an ‘actual victim,’ but do not

complete the crime.” Id. at 447. The court concluded, “There is no indication in the statute that

the legislature intended either to categorize attempt crimes in this way or to benefit a category of

manifestly dangerous criminals for no other reason than the fortuitous fact that their intended

victims turned out to be undercover police officers.” Id.1




       1
          On the other hand, where a statute does not include attempt, its reference to a “minor”
may be understood to require a real, live minor person. See United States v. Dahl, 81 F. Supp. 3d
405, 407-08 (E.D. Pa. 2015) (relying in part on fact that federal statute did not reach “attempts” in
concluding that statute providing for enhanced sentence for certain charges if defendant is
registered sex offender and violation is one “involving a minor” does not apply when the persons
being enticed are not real minors but rather undercover agents impersonating minors).
                                                 5
       ¶ 11.   The Virginia Court of Appeals relied on many of the same considerations in

construing a similar statute. Colbert v. Commonwealth, 624 S.E.2d 108 (Va. Ct. App. 2006). In

Colbert, the defendant was convicted of computer solicitation for sex with a minor based on a sting

operation in which an undercover police officer posed as a thirteen-year-old. The applicable sex

offender registration requirement applied to certain charges “[w]here the victim is a minor.” Id.

at 111. The defendant argued that based on the plain language of the registration requirement it

did not apply to him because there was not an actual minor victim in his case. Id. at 112. The

court considered the purpose of the sex offender registration requirement and concluded that the

defendant’s act of computer solicitation for sex with a minor “falls expressly within the evil

contemplated” by the law. Id. at 113. The court concluded that it would lead to an absurd result

to exclude the defendant from the registration requirement “based solely upon a fortuity beyond

his control—that the one receiving his sexual solicitations was actually an adult, despite his intent

to target a child” because “he is indistinguishable from one committing the same offense whose

sexual solicitations were actually received by a minor.” Id.

       ¶ 12.   On these bases, the Colorado Court of Appeals concluded that the reference to the

“victim” in the statutory definition of “sexually violent predator” meant the intended victim in

cases where the defendant was convicted of an attempt. People v. Buerge, 240 P.3d 363, 367-68

(Colo. App. 2009). In Buerge, the defendant was charged as a result of an internet sting operation.

He met a purported fourteen-year-old girl in an internet chat room. After he proposed to meet with

her and one of her friends to use drugs and engage in sexual activity, police arrested him at the

designated meeting place and found drugs and sexual paraphernalia in his possession. He pled

guilty to attempted sexual assault on a child younger than fifteen. The contested issue before the

trial court was whether he qualified as a “sexually violent predator” under the applicable statute.

The designation of sexually violent predator applied when, among other factors, the offender’s

“victim was a stranger to the offender or a person with whom the offender established or promoted

a relationship primarily for the purpose of sexual victimization.” Id. at 367. The defendant argued
                                                  6
that because the “victim” in his case was a fictional character, there was no victim, and he could

not be classified as a sexually violent predator. Id. The court disagreed, noting that not all attempt

crimes have an actual or identified victim. Id. at 367-68. The court reasoned:

                 Because the General Assembly included attempt crimes in the
                [sexually violent predator] statute, it must have intended the statute
                to apply to perpetrators convicted of such crimes. To conclude that
                an offender convicted of an attempted sexual assault on a child
                cannot be determined to be a sexually violent predator because
                circumstances beyond the offender’s control prevented the
                completion of the crime, and no child was actually victimized,
                would lead to an illogical and absurd result . . . [and] would not give
                consistent, harmonious, and sensible effect to all of the statute’s
                parts because it would allow offenders convicted of attempted
                sexual crimes to avoid designation as sexually violent predators
                based on the mere fortuity of not having completed the crime with a
                resulting actual victim.

Id. at 368 (citations omitted). Accordingly, the court concluded that in the context of an attempted

sexual assault, the term “victim” in the definition of sexually violent predator referred to the

intended victim, “even when it is factually or legally impossible to commit the offense, as long as

the actor could have done so if the circumstances were as [the defendant] believed them to be.”

Id. at 368.2

        ¶ 13.   The respective courts’ analyses in the above cases are persuasive and consistent

with our own assessment of the legal question before us. Defendant was convicted of an attempted

crime directed at someone he believed to be a thirteen-year-old minor. The fact that the purported

victim turned out to be an undercover officer does not change defendant’s intent or conduct, nor

the risk to the community arising from his sex offense. For the above reasons, we conclude that




        2
          In United States v. Dodge, the Eleventh Circuit Court of Appeals concluded with little
analysis that if the defendant believed he was communicating with a thirteen-year-old girl when
he engaged in the criminal act for which he was convicted, the federal sexual offender registration
statute applied. 597 F.3d 1347, 1350, 1355 (11th Cir. 2010) (en banc) (considering applicability
of federal sex offender registration statute applicable to “specific offense against a minor” and
concluding that because the defendant believed victim was minor, the word “against” a minor was
“non-issue”).
                                                 7
13 V.S.A. § 5401(10)(B) applies to an attempt where the defendant believes the victim to be a

minor even if the defendant was actually communicating with an adult posing as a minor.

       Affirmed.

                                             FOR THE COURT:



                                             Associate Justice




                                              8